                 Case 2:20-cv-01623-JCC Document 15 Filed 12/11/20 Page 1 of 1




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   TWIN CITY FIRE INSURANCE COMPANY,                     CASE NO. C20-1623-JCC
10                            Plaintiff,                   ORDER
11          v.

12   LUNDBERG, LLC and PACKAGING
     CORPORATION OF AMERICA,
13
                              Defendants.
14

15
            This matter comes before the Court on the parties’ stipulated motion to dismiss
16
     Defendant Packaging Corporation of America (Dkt. No. 14). The motion is GRANTED. It is
17
     hereby ORDERED that all claims alleged against Defendant Packaging Corporation of America
18
     shall be DISMISSED with prejudice with each party to bear its own costs. This dismissal shall
19
     have no effect on Plaintiff’s claims against Lundberg, LLC.
20
            DATED this 11th day of December 2020.
21

22

23

24
                                                        A
                                                        John C. Coughenour
25                                                      UNITED STATES DISTRICT JUDGE

26


     ORDER
     C20-1623-JCC
     PAGE - 1
